

113 S2861 IS: To authorize the Central Everglades Planning Project, Florida, and for other purposes.
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2861IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Mr. Nelson (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo authorize the Central Everglades Planning Project, Florida, and for other purposes.1.CERP, Central Everglades Planning Project, Florida(a)AuthorizationThe project for environmental restoration, CERP, Central Everglades Planning Project, Florida, is
			 authorized to be carried out by the Secretary of the Army substantially in
			 accordance with the plans, and subject to the conditions, recommended in a
			 final report of the Chief of Engineers if a favorable report of the Chief
			 of Engineers is completed not later than December 30, 2015.(b)Total costThe project authorized pursuant to subsection (a) is authorized to be carried out by the Secretary
			 of the Army at a total cost of $1,900,000,000, with an estimated Federal
			 cost of $950,875,000 and an estimated non-Federal cost of $949,125,000.